Citation Nr: 0834854	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  03 23 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1991 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
January 2003.  A statement of the case was issued in April 
2003, and a substantive appeal was received in August 2003.  
The veteran appeared at a March 2003 personal hearing at the 
RO and at a March 2007 Board hearing at the RO.  Transcripts 
are of record.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Due to the appearance of a name and social security number 
(SSN) of a veteran (whose initials are L.S.) other than the 
appellant that are contained in the claims file, the case is 
being remanded to cure a privacy issue that has arisen as a 
result.  As noted on a September 2008 memorandum from the 
Board's Privacy Officer, L.S. may have given the appellant 
his social security number, which was submitted to the RO by 
the appellant and used to obtain records.  The Privacy 
Officer continued that there is nothing in the claims file to 
indicate that permission was given or that L.S. was informed 
that his records were being received by the RO or even placed 
in the appellant's claims file.  The Privacy Officer noted 
that there is a privacy issue because another veteran's 
records were associated with the appellant's claims file.  As 
a result, this gives the appellant unauthorized access to the 
records should he request a copy of his claims file.  
Accordingly, permission to use L.S.'s SSN and military 
records in support of the appellant's claim should be sought 
immediately.

Furthermore, at the March 2003 personal hearing at the RO, 
the veteran testified that he applied for Social Security 
Administration (SSA) benefits, but was denied.  Since the 
record could be relevant to adjudication of the veteran's 
claim, action should be taken to locate and associate the SSA 
record with the claims file.

Further, transcripts from the March 2003 hearing and the 
March 2007 Board hearing at the RO, altogether show that the 
veteran testified that he engaged in hand to hand combat from 
February 1993 to March 1993 when pulling guard duty and that 
he had been fired upon while assigned to the 267th 
Quartermaster Company while in Somalia.  Military personnel 
records show that the veteran was stationed in Somalia from 
January 1993 to May 1993.  The Board believes that unit 
records should be obtained before it can proceed with 
appellate review.      

The veteran further testified at the March 2003 that he saw 
Edwin W. Hoeper, M.D. on a monthly basis.  At the time of the 
March 2003 personal hearing at the RO, however, only October 
2002 treatment records from Dr. Hoeper were of record.  
Additionally, he testified at the March 2007 Board hearing at 
the RO that he saw two doctors.  Since the names of the 
doctors that were provided by the veteran at the March 2007 
hearing were inaudible, the veteran should be asked to 
identify the doctors he was referring to when he had 
testified.  The Board should then obtain the outstanding 
medical treatment records and associate them with the 
veteran's claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact L.S. and obtain 
permission to use his SSN and military 
records in support of the appellant's 
claim.  Should the signed permission not 
be forthcoming, all of L.S.'s records and 
all references to his SSN should be 
removed from the claims file.

2.  The SSA should be requested to 
furnish copies of any and all 
administrative and medical records 
related to any application for disability 
benefits filed by the veteran.
 
3.  The RO should contact the U.S. Army 
and Joint Services Records Research 
Center (JSRCC) and request unit histories 
of the 267th Quartermaster Company from 
January 1993 to May 1993.  

4.  Action should also be taken to 
contact the veteran and obtain an 
appropriate consent to the release of 
medical records from Dr. Hoeper from 
November 2002 to the present and from the 
doctors (which the veteran should 
identify) mentioned at the March 2007 
Board hearing at the RO.  

5.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted for the veteran's 
PTSD.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

